Citation Nr: 1734252	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO. 10-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Board most recently remanded this appeal for additional development in January 2017.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's appeal can be adjudicated. The Veteran asserts that his GERD is secondary to his service-connected diabetes mellitus or, alternatively, is the result of in-service exposure to herbicide agents. See January 2009 Claim; March 2009 Statement in Support of Claim. His DD-215 shows that he served in the Republic of Vietnam; thus, his exposure to herbicide agents is conceded.

While the record contains multiple medical opinions addressing service connection for the Veteran's GERD secondary to his diabetes mellitus, there are no competent medical opinions addressing direct service connection for GERD. Therefore, an addendum opinion is necessary to determine whether his GERD is etiologically related to service, to include as the result of in-service exposure to herbicide agents.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records. Any additional treatment records identified by the Veteran should be obtained and associated with his claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who provided the April 2017 medical opinion for GERD. If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. The examiner should answer the following questions:

a. Is it at least as likely as not that the Veteran's GERD began in or otherwise is etiologically related to military service?

b. Is it at least as likely as not that the Veteran's GERD was caused by the presumed in-service exposure to herbicide agents? 

The rationale for all opinions expressed must be provided.

3. Then, readjudicate the issue on appeal. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court. 38 U.S.C.A. § 7252. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




